Citation Nr: 0431083	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  97-23 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for pain and stiffness 
of the hands and fingers and the feet claimed as 
manifestations of an undiagnosed illness.  

3.  Entitlement to service connection for pain and stiffness 
of the joints (other than the hands, fingers, and feet) 
claimed as manifestations of an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.  

By a May 1996 rating decision, the RO denied service 
connection for pain and stiffness of fingers, hands and feet, 
as manifestations of an undiagnosed illness. The veteran 
subsequently perfected his appeal in this regard.  

By a January 1998 rating decision, the RO denied service 
connection for pain and stiffness of "every joint in body," 
as manifestations of an undiagnosed illness.  

On October 20, 1998, a hearing was held at the RO by a former 
Veterans Law Judge.  

Following the hearing, the Board remanded the case for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have had active service in the 
Southwest Asia Theater of operations from October 1, 1999 to 
April 6, 1991.  

2.  The veteran currently is shown as likely as not to have 
manifestations of pain and stiffness of the hands and fingers 
and the feet that developed during his period of service.  

3.  The veteran currently is not shown to have medically 
confirmed pathology of the hands and fingers or the feet.  

4.  The veteran currently is not shown have medically 
unexplained multiple joint pain and stiffness (other than 
that involving the hands, fingers and feet) that developed in 
service or were compensably manifested following service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
chronic disability manifested by pain and stiffness of the 
hands and fingers and the feet is due to an undiagnosed 
illness that was incurred in service. 38 U.S.C.A. §§ 1110, 
1117, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  

2.  The veteran is not shown to have chronic disability 
manifested by pain and stiffness of any joint (other than the 
hands, fingers and feet) that is due to an undiagnosed 
illness that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims of service connection, 
the Board notes that the RO issued letters dated in August 
1996 and October 1999 regarding the veteran's claims for 
disability benefits based on Persian Gulf War service.  The 
veteran was instructed to submit written statements from lay 
witnesses who had personal knowledge of the veteran's 
disabilities claimed as due to Persian Gulf War service.  

The veteran responded by submitting lay statements.  In a May 
2004 Report of Contact (VA Form 119), the RO contacted the 
veteran's representative, presumably, to inform the veteran 
that he was entitled to hearing before another Veterans Law 
Judge.  The veteran declined having another Board hearing.  

In another letter, the RO informed the veteran of the medical 
and other evidence needed to substantiate his claim and of 
what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.

In the June 1999 Statement of the Case (SOC), the RO provided 
the veteran with the pertinent regulatory provisions 
regarding his claims of service connection for manifestations 
claimed as due to an undiagnosed illnesses.  

Also, in the September 2003 Supplemental Statement of the 
Case (SSOC), the veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that were completed in April 2003.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  The Board is not aware of any additional evidence 
that could assist the veteran in substantiating his claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006. By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).  


Factual Background

The veteran's reports of medical history and medical 
examination taken in September 1986, November 1991 and 
January 1992 do not document any complaints of joint pain.  
In the reports, the veteran affirmed that he had fractured 
his left tibia at age 8 and indicated that his present state 
of health was "good."  

In a March 1987 note from the veteran's private orthopedic 
surgeon, the veteran was diagnosed with tendonitis of the 
left knee.  The physician opined that tendonitis "should be 
cleared up in approximately two weeks."  

The service medical records dated in July 1988, September 
1988, June 1989, July 1989, and January 1990 reflect the 
veteran's complaint of having had left knee pain aggravated 
by running and weight-bearing.  The veteran was diagnosed 
with patellofemoral syndrome and left knee strain.  The left 
knee pain was noted to be of unknown etiology.  A radiologic 
consultation report showed normal alignment and configuration 
of the lumbar spine.  No spondylolisthesis was noted.  The 
examiner's impression was that of apparent bilateral 
spondylolysis at L5 with normal left knee.  

In a January 1993 report of medical history, the veteran 
noted complaints of swollen or painful joints.  The examiner 
noted that his painful hands and stiffness had occurred after 
his return from Saudi and was brought on after "a lot of 
writing or hard manual labor."  

In a March 1993 rheumatology consultation report, the veteran 
complained of having had pain and stiffness in the hands and 
shoulders following his Gulf War service in May 1991.  The 
provisional impression was that of carpal tunnel syndrome and 
joint pain, etiology unknown.  In April 1993, the veteran 
completed a Persian Gulf Registry exam.  It was noted that 
the veteran was probably exposed to but not enveloped in a 
smoky environment from flying through smoke clouds.  

In a May 1993 hand surgeon report, the examiner found no 
objective rheumatic abnormalities and noted the veteran's 
complaints of pain and swelling in the hands and wrists.  A 
June 1993 electromyograph (EMG) was conducted, but failed to 
show any peripheral neuropathy or carpal tunnel syndrome.  In 
November 1994, the veteran continued to have multiple joint 
pain.  There was no objective joint swelling or deformity 
observed on examination.  

In a July 1993 neurology report, the veteran was evaluated 
for painful joints in the hands up through the shoulders and 
in the feet.  No neurological findings were reported.  The 
examiner's provisional diagnosis was that of joint pain of 
unknown etiology.  

In a July 1993 Persian Gulf evaluation, the veteran 
complained of having ankle pains and wrist weakness.  On 
examination, there was no evidence of any swelling or 
deformity of the wrists or fingers.  No skin rash was 
observed.  Diagnostic testing showed no evidence of 
neuropathy or carpal tunnel syndrome.  

On VA examination in July 1993, the veteran complained of 
having pain and stiffness in the hands and fingers for a 15-
month period.  He also complained of having had pain and 
stiffness in the feet for a nine-month period.  The veteran 
also reported a loss in dexterity and strength in the 
fingers.  The examiner noted the veteran's VA negative workup 
for Lyme disease, leishmaniasis, carpal tunnel syndrome 
including electromyography and rheumatoid factor.  

On examination of the fingers, hands, and wrists the examiner 
found no joint deformity, tenderness, or signs of arthritis 
or tendonitis.  His range of motion of both hands was full 
and normal.  No muscle atrophy was noted.  Tinel and Phalen's 
sign were negative for the bilateral wrists.  His range of 
motion of the wrists was full and normal.  

An examination of the feet and ankles showed no swelling or 
tenderness.  Gait was normal.  His range of motion was good 
and full.  X-ray studies of the hands, wrists and feet were 
negative.  Clinical testing was negative for inflammation or 
rheumatoid factors.  The examiner's diagnosis was that of 
pain and stiffness of the hands and feet with weakness, 
etiology undetermined at the present time given that all the 
workups were negative at the time.  

In private treatment records dated from June 1994 to July 
1996, the veteran sought private medical treatment for a left 
shoulder glenohumeral subluxation with Bankart lesion and for 
right knee synovitis.  The veteran injured his left shoulder 
lifting weights.  The physician noted the past history of 
joint pains and that the veteran served in the Persian Gulf 
War.  With respect to the veteran's right knee disorder, the 
veteran reported injury while running.  

On VA joints examination in September 1997, the veteran 
denied involvement of his shoulders, hips or other joints 
excluding his hands.  He reported that, a few years after his 
service in the Persian Gulf, he developed a tingling in his 
hands and feet.  Since then, he had stiffness in his hands 
with pain.  

On physical examination, the examiner reported that all the 
joints of the hands and wrists were normal.  The veteran 
could make a full fist and could extend fully.  No x-ray 
studies of the joints were ordered as the joints were found 
to be "normal."  

On VA neurological disorders examination in September 1997, 
the veteran was noted to have joint pain in practically every 
joint, but mainly in his right shoulder, hands and toes.  The 
veteran's cranial nerves I-XII were within normal limits.  
The motor, sensory, reflexes, and coordination examinations 
were within normal limits.  The examiner noted the veteran's 
complaints of multiple joint pain with no obvious 
neurological difficulty.  

In October 1998, the veteran testified at a personal hearing.  
He stated that he served in the Persian Gulf War as a co-
pilot/observer in an Army Scout Helicopter front-line unit.  
On the ground, his duties included that of aircraft and 
equipment maintenance.  He reported flying into areas where 
oil wells were burning and that he received various 
inoculations for unknown conditions.  

Since service, the veteran noted that he had difficulty 
maintaining any physical condition and that any kind of 
athletic activity caused him injuries which required surgical 
correction.  He had constant pain in the hands and feet that 
was aggravated by physical activity.  The veteran stated that 
his doctors within and outside VA had not diagnosed his 
condition and did not know what caused his condition.  

The veteran claimed that his September 1997 VA examination 
had been inadequate and that the physician scheduled to 
conduct the general medical (systemic) segment of the 
examination was absent.  The examiner noted post-service 
employment as a sheriff.  He reported no medical treatment 
for his bilateral hand or foot pain and swelling.  He noted 
that other than residual pain, his condition did not 
interfere with his ability to perform as a sheriff.  The 
veteran noted that his private doctors treated him generally 
and never offered any diagnosis of his hand or foot 
disorders.  

The veteran submitted lay statements that the veteran had a 
deteriorating medical condition since his return from the 
Persian Gulf.  The statements noted joint pain in the hips, 
shoulders, knees and hands.  The veteran was reported to 
receive regular chiropractic treatment for his bilateral hip 
and shoulder pain.  Use of non-prescription medication was 
also noted.  The statements also indicated an inability to be 
physically active due to his joint pain.  

In June 2000, the veteran completed a Persian Gulf War 
questionnaire.  He reported a gradual onset of an illness 
that caused lack of energy, tiredness, fatigue or unwell 
feeling in January 1993.  He had no prior problem with 
fatigue in the past.  

In August 2000, the veteran underwent a Persian Gulf War 
evaluation.  The veteran served in the Persian Gulf from 
August 1990 to May 1991.  He noted the use of PB pills and 
vaccinations and side effects that included diarrhea, 
shaking, and sleep problems.  He reported full-time 
employment as a police officer for a 7-year period.  

The veteran noted that he last felt perfectly normal in 1992.  
Prior to 1992, the veteran's normal activities included 
regular exercise, college and full-time driving work.  In 
June 1992, the veteran had gradual onset of numbness and pain 
in the hands, as well as , fatigue that disturbed his sleep 
and impaired his mobility.   

The veteran reported negative EMG of the upper extremities.  
He reported moderate to substantial muscle aches/pains, 
generalized muscle weakness, and joint pains without swelling 
or redness.   The veteran reported intolerance of standing 
and noted, "hip pain."  His gait was noted as within normal 
limits with negative sway on tandem walking.  

The examiner noted that the veteran had a gradual onset of 
fatigue in June 1992.  Other than a history of heart murmur 
that was not appreciated on examination, peptic ulcer due to 
non-steroidal use for muscle pain, and a 25 percent reduction 
in activity from symptoms, the examination was within normal 
limits.  

In April 2003 the veteran underwent a VA examination.  The 
examiner noted his review of the veteran's claims file, 
including the September 1997 VA examination.  The veteran's 
present complaints of having multiple joint pain in the 
shoulders, hips, wrists, hands, fingers, ankles and feet.  
His pain was noted to increase with activity.  It did not 
interfere with the veteran's ability to work as a police 
officer or perform routine functions.  

On physical examination, the veteran had no difficulty 
dressing or undressing.  The veteran walked without a limp 
and had good tiptoe and heel walking.  Trendelenburg signs 
were negative and there was no spasm or tenderness of the 
lumbar spine.  The flexion of the lumbar spine was to 90 
degrees; extension was to 30 degrees, and side bending was to 
30 degrees.  The flexion of the cervical spine was to 55 
degrees; extension was to 50 degrees, and side bending was to 
35 degrees.  

There was no pain on motion of the cervical spine or 
tenderness of the shoulders.  No pain, tenderness or 
deformity was observed in the wrists.  There was 85 degrees 
of dorsiflexion and volar flexion on both wrists.  Ulnar 
deviation was 50 degrees and radial deviation was 25 degrees 
with no pain.  

The veteran had full extension of the metacarpalphalangeal 
joints and the interphalangeal joints of the fingers.  The 
fingers flex to the distal palmar crease and extend fully.  
The range motion of the hips was 60 degrees of external 
rotation with no pain on motion.  There was no swelling, 
tenderness, or instability of the knees.  

The range of motion of each knee was 0 to 135 degrees without 
pain.  There was no swelling, tenderness, or pain on motion 
of the ankles.  Dorsiflexion was to 15 degrees and plantar 
flexion was to 45 degrees in both feet.  The feet were 
flexible and the tarsal joints of both feet were pain-free.  

The examiner found no orthopedic abnormality as evidenced by 
swelling, tenderness, limitation of motion, pain on motion or 
difficulty of performing the various tasks assigned of the 
shoulders, both wrists, metacarpolphalangeal, interphalangeal 
joints of all fingers, both hips, both knees, both ankles, 
and mid tarsal joints of both feet.  

In a July 2003 chiropractic treatment report, the veteran was 
noted to have continuing complaints of pain in the neck, left 
shoulder, upper and lower back and hips and headaches.  He 
also complained of constant and severe hand pain that 
radiated from his wrist into the fingers.  Hand pain was 
exacerbated by writing.  The examiner noted the veteran's 
Persian Gulf War service and past diagnoses and treatments 
for a right knee and left shoulder condition.  The examiner's 
diagnoses included those of cervicalgia, lumbago, left 
trochanteric bursitis, left rotator cuff syndrome, muscle 
spasm and fibromyalgia.  

The veteran's prognosis was noted to be guarded given his 
significant limited use of his lumbar and cervical spine, 
left shoulder and left hip.  The examiner opined that the 
veteran's degenerative chronic condition would never improve.  


Analysis

The veteran asserts that he has problems with his hands, 
fingers and feet, as well as pain and stiffness in other 
joints as manifestations of an undiagnosed illness that was 
incurred in service.  

The Board notes that these assertions of having a chronic 
joint disability of the hands, fingers and feet, as well as 
other joints as a result of an undiagnosed illness alone are 
insufficient to substantiate his claim, without supporting 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  

As noted, the service medical records do show actual medical 
diagnoses of right shoulder strain, joint pain, spondylolysis 
at the L5 level, patellofemoral syndrome of the left knee and 
tendonitis.  In each instance, the veteran reported 
aggravating activities such as writing, manual labor, running 
and manipulating obstacle courses.  The records reflect 
inservice complaints of joint pain in the hands, feet, 
shoulder, back and knee.  

With respect to the hands and fingers and the feet, the Board 
finds competent evidence of objective joint symptoms of pain 
and stiffness of these joints.  On VA examination in July 
1993, the examiner diagnosed the veteran as having pain and 
stiffness of the hand, fingers and feet with weakness of 
undetermined etiology.  Subsequently received competent 
evidence confirms the veteran's ongoing complaints of having 
medically unexplained pain and stiffness of the hands and 
fingers and the feet since the time of service.  

As such, the Board finds the evidence to be in relative 
equipoise in showing as likely as not that the currently 
demonstrated pain and stiffness of the hands and fingers and 
the feet are due to an undiagnosed illness that had its 
clinical onset in service.  By extending the benefit of the 
doubt to the veteran, service connection is warranted.  

The record contains a private chiropractor reports that 
reflect diagnoses of cervicalgia, lumbago, left trochanteric 
bursitis, left rotator cuff syndrome, muscle spasm and 
fibromyalgia as effects from a running injury.  The examiner 
noted the veteran's Persian Gulf War service, but offered no 
nexus opinion.  Again, there is no competent evidence linking 
the currently demonstrated diagnoses to any event in service.  
See 38 C.F.R. §§ 3.303.  

Furthermore, there is no competent evidence to show that the 
veteran has any other medically unexplained joint 
manifestations that developed in service or were manifested 
to a compensable degree following separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness." 38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  

In this case, the competent evidence serves to show that the 
veteran has other joint manifestations due to some injury or 
event that occurred after his active duty service, rather 
than as due to an undiagnosed illness.  

On VA examination in April 2003, the examiner found no 
orthopedic abnormality evidence by swelling, tenderness, 
limitation of motion, pain on motion or difficulty in 
performing the various tasks assigned of the cervical spine, 
lumbar spine, shoulders, wrists, hips, knees or ankles.  

In sum, the veteran's claimed pain and stiffness in joints 
other than the hands and fingers and the feet cannot be found 
to have developed in service or to have been medically 
unexplained.  Accordingly, service connection for claimed 
joint manifestations other than those involving the hands and 
fingers and the feet under the provisions of 38 C.F.R. § 
3.317 must be denied.  

The preponderance of the evidence is against the veteran's 
claims of service connection for joint pain other than the 
hands and fingers and the feet, and the benefit-of-the-doubt 
doctrine does not apply, and service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for chronic disability manifested by pain 
and stiffness of the hands and fingers and the feet as 
manifestations of an undiagnosed illness is granted.  

Service connection for chronic disability manifested by pain 
and stiffness of joints (other than the hands and fingers, 
and the feet) as a manifestation of an undiagnosed illness is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



